The opinion of the Court was delivered by
Bermudez, C. J.
This is an apidication for a mandcmnus to compel the district judge to approve the appointment of a deputy, whose name was submitted to him, by the sheriff, for confirmation.
In justification of his conduct, the district judge has made a lengthy return, which it is unnecessary to set forth.
It appears that the sheriff has submitted to the judge, for his approbation, the name of one Dees, as a deputy, and that the judge has refused to ratify the appointment.
The sanction of the judge is required by law. C. P. 764. He is vested with a legal discretion in such matters and, after he has exercised it, he cannot be required to undo what he has done and act to the very reverse.
In the instant case he has exercised that discretion and his action is not revisable by this Court.
It is useless to determine whether the application of the sheriff for the confirmation of the appointment made by him is a judicial proceeding or not, for, admitting that it is such, the relator discloses, on the face of his petition, no cause which can induce this Court to subvert the conclusion of the district judge.
Mandanvus issues, in proper cases, to proceed, but is never allowed to recede. C. P. 829.
In instances of usurpation of authority or of transgression of the *75bounds of jurisdiction, another remedy can be resorted to, but which cannot be asked and granted in the present case.
This Court lias no power to go behind the reasons of the judge and ascertain whether they are or not sufficient. The Court must and does presume that the judge has discharged his duty, conscientiously and legally.
It is ordered and decreed that the application for a mandamus herein, be refused with costs.